 PROB 12C                                                                                 Report Date: July 14, 2021
(6/16)

                                         United States District Court                        FILED IN THE
                                                                                         U.S. DISTRICT COURT
                                                                                   EASTERN DISTRICT OF WASHINGTON

                                                       for the
                                                                                     Jul 15, 2021
                                         Eastern District of Washington                 SEAN F. MCAVOY, CLERK



                   Petition for Warrant or Summons for Offender Under Supervision


 Name of Offender: Shaunte Lamar Rowe                        Case Number: 0980 2:16CR00034-WFN-2
 Address of Offender:
 Name of Sentencing Judicial Officer: The Honorable Wm. Fremming Nielsen, Senior U.S. District Judge
 Date of Original Sentence: June 20, 2018
 Original Offense:        Conspiracy to Possess with Intent to Distribute 50 Grams or More of Pure (Actual)
                          Methamphetamine, 21 U.S.C. § 841(a)(1) and (b)(1)(A)(viii)
 Original Sentence:       Prison - 56 days                   Type of Supervision: Supervised Release
                          TSR - 60 days
 Asst. U.S. Attorney:     Caitlin A. Baunsgard               Date Supervision Commenced: June 20, 2018
 Defense Attorney:        Colin Prince                       Date Supervision Expires: June 19, 2023

                                          PETITIONING THE COURT

To incorporate the violations contained in this petition in future proceedings with the violations previously reported
to the Court on 03/05/2021, 06/17/2021 and 07/12/2021.

The probation officer believes that the offender has violated the following conditions of supervision:


Violation Number        Nature of Noncompliance

            7           Special Condition #5: You must undergo a substance abuse evaluation and, if indicated by
                        a licensed/certified treatment provider, enter into and successfully complete an approved
                        substance abuse treatment program, which could include inpatient treatment and aftercare
                        upon further order of the court. You must contribute to the cost of treatment according to
                        your ability to pay. You must allow full reciprocal disclosure between the supervising officer
                        and treatment provider.

                        Supporting Evidence: On July 14, 2021, Mr. Rowe was in alleged violation of special
                        condition number 5 by being unsuccessfully discharged from Pioneer Human Services
                        (PHS).

                        On March 4, 2019, Mr. Rowe signed a waiver of hearing form agreeing to incorporate the
                        above referenced condition. This condition was incorporated into Mr. Rowe’s already
                        existing conditions on March 4, 2019, by Your Honor. Mr. Rowe fully understood that he
                        would need to successfully complete drug and alcohol counseling.
Prob12C
Re: Rowe, Shaunte Lamar
July 14, 2021
Page 2

                       On July 14, 2021, the undersigned officer received a call from Mr. Rowe’s chemical
                       dependency counselor at PHS. After staffing his noncompliance with the director of PHS,
                       it was decided that Mr. Rowe was not amenable to treatment at this time due to his continued
                       illegal drug use and noncompliant behavior. As a result, PHS staff is in the process of
                       completing Mr. Rowe’s unsuccessful discharge paperwork.

The U.S. Probation Office respectfully recommends the Court to incorporate the violations contained in this petition
in future proceedings with the violations previously reported to the Court.

                                          I declare under penalty of perjury that the foregoing is true and correct.
                                                            Executed on:     07/14/2021
                                                                             s/Joshua D. Schull
                                                                             Joshua D. Schull
                                                                             U.S. Probation Officer

 THE COURT ORDERS

 [ ]      No Action
 [ ]      The Issuance of a Warrant
 [ ]      The Issuance of a Summons
 [x ]     The incorporation of the violation(s) contained in this
          petition with the other violations pending before the
          Court.
 [ ]      Defendant to appear before the Judge assigned to the
          case.
 [ x]     Defendant to appear before the Magistrate Judge.
 [ ]      Other

                                                                             Signature of Judicial Officer

                                                                                    July 15, 2021
                                                                             Date
